Citation Nr: 1544074	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The record was held open for 60 days to allow the Veteran to submit additional evidence. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with prostate cancer in 2010.  He contends that his VA primary care physician had refused his requests for digital rectal examinations in 2004, 2005, 2006, 2007, 2008, and 2009.  The Veteran contends that if a rectal examination had been performed earlier than 2010, his cancer would have been detected at an earlier stage.  

An essential issue is whether the Veteran has an additional disability after his prostate cancer treatment.  In reviewing the Veteran's records, the Board is unsure if the Veteran has an additional disability.  

In October 2010, February 2011, and September 2011, the Veteran denied urinary frequency problems.  

In January 2012, he reported occasional frequency and urgency.  

In January 2013, the VA examiner found that the Veteran's prostate cancer was in remission, he did not have any voiding dysfunction, and he did not have any residuals of prostate cancer.

A May 2013 VA clinical record reflects that the Veteran's urinary function was "excellent."  

A November 2013 VA clinical record reflects that the Veteran had a minor complaint of frequency and urgency.

The Veteran testified at the September 2014 Board hearing that he did not have a lot of the side effects that most men have with prostate cancer but that he does "urinate a bit more, have to hurry to the bathroom a bit more, stuff like that."

The Board is unsure if the Veteran's complaints of urinary frequency and urgency are related to his prostate cancer (in remission in 2013) or its treatment (which ended in 2011), or to some other etiology (e.g. age, enlarged prostate).

If the Veteran has an additional disability due to prostate cancer or its treatment, the Board must address whether it is a result of VA hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. See 38 C.F.R. § 3.361(c)(2).  

The Board finds that VA clinical records from 2004 to present, to include any yearly physicals, should be associated with the claims file.  Thereafter, a clinical opinion should be obtained as to whether it is as likely as not (50 percent or greater) the Veteran's reports of frequency and urgency are due his prostate cancer or its treatment.  

If so, a clinical opinion should be provided as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  The clinician should ascertain the following: a.) whether, if the Veteran was seen for yearly physicals, he was offered or requested digital examinations between 2004 and 2010; b.) if the Veteran was offered digital examinations between 2004 and 2010, he refused such; c.) if the Veteran was not offered digital examinations between 2004 and 2010, whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part by not providing yearly digital rectal examinations ; and d.) if there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part by not providing yearly digital rectal examinations, whether VA's failure to timely diagnose and properly treat the cancer proximately caused the continuance or natural progress. 

The Board acknowledges that the January 2013 examiner found that the Veteran received proper care in regard to his PSA results and was treated in a timely manner, however, the examiner did not opine as to whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part by not providing yearly digital rectal examinations.

The clinician should discuss whether a rectal examination should have been provided given that the examiner had PSA results (i.e. 1.56 (March 2003), 2.08 (February 2005), 1.80 (June 2006), 2.29 (July 2007), 2.51 (July 2008), 3.19 (June 2009), 4.74 (June 2010).

The clinician should also discuss, given the Veteran's type of cancer and the size of the nodule in July 2010, whether it would have likely to have been discovered upon digital rectal examination at the time of his June 2009 examination. 

Accordingly, the case is REMANDED for the following action:

1.  Associate VA clinical records for the Veteran from 2004 to present, to include yearly physical examination.
2.  Obtain a clinical opinion from an oncologist or urologist, as to whether it is as likely as not (50 percent or greater) the Veteran's reports of frequency and urgency are due his prostate cancer or its treatment.  The clinician should consider the pertinent evidence of record, to include the following: a.) denial of urinary frequency problems in October 2010, February 2011, and September 2011; b.) January 2012 report of occasional frequency and urgency; c.) the January 2013 VA examination report; d.) "excellent" urinary function noted in May 2013; e.) November 2013 minor complaints of frequency and urgency; f.) the Veteran's September 2014 Board hearing testimony that he does "urinate a bit more, have to hurry to the bathroom a bit more, stuff like that."; and g.) the dates of treatment for prostate cancer.

If the Veteran has an additional disability due to his prostate cancer or its treatment, the clinician should opine as it whether it is a result of VA hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 

The clinician should ascertain the following: a.) whether, if the Veteran was seen for yearly physicals, he requested or was offered digital examination between 2004 and 2010; b.) if the Veteran was offered digital examinations between 2004 and 2010, he refused such; c.) if the Veteran was not offered digital examinations between 2004 and 2010, whether this was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part by not providing yearly digital rectal examinations ; and d.) if there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part by not providing yearly digital rectal examinations, whether VA's failure to timely diagnose and properly treat the cancer proximately caused the continuance or natural progress. 

The examiner should discuss whether rectal examinations should have been provided given that the examiner(s) had PSA results (i.e. 1.56 (March 2003), 2.08 (February 2005), 1.80 (June 2006), 2.29 (July 2007), 2.51 (July 2008), and 3.19 (June 2009).

The examiner should also discuss, given the Veteran's type of cancer and the size of the nodule in July 2010, whether it would have likely to have been discovered upon digital rectal examination at the time of his June 2009 examination, or previously. 

If the clinician finds that an examination is needed, schedule the Veteran for such.

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




